Opinion oe the Court by
Judge Hardin :
Before tbe introduction of testimony in tbis case tbe court announced in substance that tbe number of witnesses on each side as to tbe identity of tbe animal in dispute would be restricted to three, and in tbe progress of tbe trial, tbe plaintiff after examining certain other witnesses as to facts conducing to identify the mare in controversy as one which be owned and bad in November, 1863, but on tbe objection of tbe defendant tbe court refused to permit tbe witnesses to be examined. This ruling of tbe court was erroneous, according to tbe opinion of tbis Court in tbe case of Each vs. Ricbust decided in 1866, in which it was held that as tbe identity of tbe thing in controversy may be determined from various facts and circumstances some of which might be proved by one witness *174and some by another, it was erroneous to restrict the number of witnesses proving facts so tending to identify the property to three on each side.
Gudgell, for appellant.
The court was not authorized to do so in this case, either by its general discretionary power to restrain the examination of witnesses within reasonable limits, nor by the existing statutory restrictions as to the taxation of costs.
Wherefore, the judgment is reversed and the cause remanded for a new trial and for further proceedings not inconsistent with this opinion.